Per Curiam.
On a former writ of error herein a judgment fpr the defendant on a directed verdict was reversed. Carlton v. Morgan, 68 Fla. 535, 67 South. Rep. 79.
After the cause was remanded S. J. Carlton was made a party plaintiff as the next friend of the minor plaintiff Russell Carlton in the place of W. H. Simmons who had died. There was judgment for the plaintiff and the defendant took this writ of error.
Considerable latitude was allowed in the presentation of evidence at the trial and the charges given were comprehensive in their general scope, but in view of all the evidence it appears that if technical errors were committed the defendant could not reasonably have been injured thereby. There is ample evidence to sustain the verdict found and no material errors of law or procedure being shown, the judgment is affirmed.
^Browne, C. J., and Shackleford, Whitfield and Ellis, JJ., concur.